Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 4/6/2021 is acknowledged.  The traversal is on the ground(s) that with the amendment to claim 16-23 (Group III) to depend from claim 1, Groups I and III should be examined together.  This is not found persuasive because the common features of these groups does not make a contribution over the prior art for the reasons set forth in the last action (as well as this action) and therefore they are not a special technical feature and thus the groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because they lack the same or corresponding special technical features.  Applicant is advised however that rejoinder will be considered where appropriate upon an indication of allowable subject matter in the elected group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The disclosure is objected to because of the following informalities: 
	Page 7, paragraph [0043] of the specification refers to motor “101” but no reference “101” is found in the figures.  
Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Tienen (US 2016/0136908).
	Van Tienen discloses a tire building machine comprising a drum (14; paragraph [0028]), a retractable backing strip (5, 12) configured to extend over the drum and a stitcher configured to stitch the ends of tire plies located between the stitcher and backing strip (e.g. figures; paragraphs [0011]-[0020]).  This anticipates claim 1.  
.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Tienen (US 2016/0136908).
	As to claim 5, as already noted, Van Tienen indicates that the separator strip includes a release surface to prevent sticking but does not provide further details.  One having ordinary skill in this art would have readily and routinely known that a release surface can be provided using a non-sticking coating, notice being taken of this fact, and therefore found it obvious to utilize such for only the expected and predictable results.  As to claim 6, Van Tienen suggests that the winding of the band onto the roll is used for pulling the band (paragraph [0023]) but further details of the motive power for this are not provided.  The ordinary artisan would however have found it obvious to broadly use a motor to effect this pulling for the obvious and well known processing benefits that would accompany broadly using a motor in place of for example manual retraction.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Tienen (US 2016/0136908) as applied to claim 1 above, and further in view of Broyles (US 4,604,158).
	As to claim 9, Van Tienen indicates that the strip applied to the drum is for example a body ply of a green tire (paragraph [0056]) but further specifics of the tire building machine are not provided.  It however is well-known in the art of building tires that tires typically include beads, which beads are typically set by a bead setter on the body/casing/carcass plies applied on the drum - Broyles is exemplary.  Further, it is known that such bead setters typically move the bead cores axially over the drum, Broyles providing a teaching of a particularly desirable bead setter configuration (10) that supports and telescopes the beads over the drum from one end so that there is no interference with removal of a built carcass (e.g. col. 1, lines 9-32; figures).  Use of such a desirable bead setter in combination with the Van Tienen backing/separator strip teachings would have been obvious to provide for an ability to complete the formation of the tire casing.  Further, as the bead setter of Broyles already includes a mechanism that is movable axially along the entire drum width, and recognizing that the Van Tienen device likewise requires axial transfer along the drum width to extend the backing/separator strip, it would have been an obvious mechanical optimization to share the axial transfer mechanism of the bead setter with the axial transfer mechanism necessary to extend the backing/separator strip with an expectation of simplifying the machine and avoiding interference between the otherwise duplicative axial transfer mechanisms.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Van Tienen (US 2016/0136908) as applied to claim 1 above, and further in view of Henley (US 3,325,328).
Van Tienen does not detail the backing strip but doesn’t suggest that it is inflatable.  Henley is also directed to pressing and splicing ends of tire plies and suggests desirably including inflatable bags (44) as part of the backing at the splice to be able to control and provide the desired yielding resistance to the pressing from above during the splicing operation (e.g. col. 1, lines 59-70; col. 5, line 47 - col. 6, line 10; col. 7, line 53 - col. 9, line 20).  To include an inflatable backing would therefore have been obvious to be able to control the pressure applied at the splice.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Grolleman et al. (US 2018/0126660) and Ishii (US 5,348,600) are other example of retractable backings at a tire ply splice on a drum but are at present no more relevant than the applied prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
May 4, 2021